Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teach methods and systems for identifying when to migrate storage-account data between nodes of a distributed computing environment and for carrying out failover operations on those nodes that are identified as candidates for participating with the failover. Partitions for invoking and managing failover operations applied to partitions within the distributed computing environment, where each partition represents a key range of data for a given storage account. Calder et al, (U.S. Pat. # 8751863) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, computing device, and a computer-readable medium performs a data recovery operation upon data within the first storage volume after the switchover during ownership of a first storage volume by a second node, and responsive to receiving a request to access the first storage volume while in the suspended state, transmit a message to indicate that the first storage volume is in the suspended state and the data recovery operation is being performed upon the first storage volume and based upon the data recovery operation completion, trigger a transition of the first storage volume from the suspended state to the active state. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of high availability data storage systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nadeem Iqbal whose telephone number is (571)-272-3659. The examiner can normally be reached on M-F (8:00-5:30) First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nadeem Iqbal/ 						Nadeem Iqbal			
Primary Examiner, Art Unit 2114				Primary Examiner
								Art Unit 2114